t c summary opinion united_states tax_court maria elena towell petitioner v commissioner of internal revenue respondent docket no 8002-09s filed date maria elena towell pro_se mark j tober for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all amounts are rounded to the nearest dollar decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues that remain for decision are whether petitioner is entitled to a deduction pursuant to sec_170 for a claimed dollar_figure cash charitable_contribution and whether petitioner is entitled to a deduction pursuant to sec_170 for a claimed dollar_figure noncash charitable_contribution background some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner resided in florida petitioner purchased a timeshare interest timeshare for dollar_figure from westgate miami beach ltd westgate on date petitioner executed a mortgage agreement with westgate for the purchase of her timeshare on date 2a timeshare interest represents an individual’s interest in a jointly owned or rented property such as a vacation condominium which is shared by several persons who take turns occupying the property black’s law dictionary 7th ed petitioner made full payment and satisfaction of the mortgage with westgate during petitioner donated her timeshare to tracets foundation tracets tracets which claims to be a sec_501 foundation is dedicated to preserving lakes and streams for future generations tracets partnered with wholesale timeshare services and emidsouth inc to coordinate the transfer of the timeshare from petitioner on date petitioner signed a general warranty deed transferring ownership of her timeshare to emidsouth inc petitioner did not have an appraisal of the value of the timeshare made when it was transferred petitioner attached form_8283 noncash charitable_contributions to her return for tax_year on form_8283 in the section for donated property of dollar_figure or less petitioner listed the donation of her timeshare 3respondent does not challenge whether tracets meets the definition of an organization to which a contribution is eligible for a charitable deduction sec_170 accordingly we deem that issue conceded because of respondent’s concession an estimate of the allowable deduction could be made see 39_f2d_540 2d cir the court has not definitively decided whether cohan is available to estimate charitable_contributions see kendrix v commissioner tcmemo_2006_9 finding that the court has not yet squarely addressed the inherent conflict between sec_170 and the application of cohan to unverified or inadequately substantiated charitable_contributions however because petitioner presented no evidence on the value of the timeshare there is no basis on which to estimate an allowable_amount to tracets stated that it had a fair_market_value of dollar_figure and stated that an appraisal was used to determine the fair_market_value discussion deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the deductions claimed see rule a 503_us_79 292_us_435 sec_170 provides there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary generally contributions of money cash check or other monetary gift can be substantiated by either a canceled check a receipt or other reliable written records sec_1_170a-13 income_tax regs additionally 4petitioner has not raised any issue regarding sec_7491 and because she has failed to substantiate her claims or introduce credible_evidence for any of the issues sec_7491 does not apply see sec_7491 and a 5for contributions of money in any amount made during tax years beginning after date taxpayers are required to maintain a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 there is no de_minimis exception to the recordkeeping requirement sec_170 see also sec continued for contributions of dollar_figure or more deductions are not allowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment by the donee organization sec_170 the written acknowledgment must include i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 to be considered contemporaneous the written acknowledgment must be obtained by the taxpayer before the earlier of the due_date of the return including extensions or the filing of the return sec_170 petitioner failed to give testimony or offer documentary_evidence regarding her cash contribution accordingly we continued 170a-15 a proposed income_tax regs fed reg date however this section does not apply because petitioner’s tax_year began on date 6separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1 170a- f income_tax regs sustain respondent’s denial of petitioner’s claimed deduction for a cash charitable_contribution of dollar_figure charitable_contributions greater than dollar_figure are subject_to heightened substantiation requirements sec_170 for noncash contributions greater than dollar_figure a deduction is allowed if a taxpayer obtains a qualified_appraisal of such property and attaches to the return for the taxable_year in which such contribution is made such information regarding such property and such appraisal as the secretary may require sec_170 sec_170 was added to the code pursuant to the american_jobs_creation_act_of_2004 publaw_108_ sec_883 118_stat_1631 to codify the substantiation requirements previously addressed in the regulations and applies to contributions made after date smith v commissioner tcmemo_2007_368 affd 364_fedappx_317 9th cir a qualified_appraisal is conducted by a qualified_appraiser in accordance with generally acceptable appraisal standards and is treated as a qualified_appraisal under the regulations and other guidance provided by the secretary sec_170 sec_170 was amended by the pension_protection_act of publaw_109_280 sec c 120_stat_1085 as amended sec_170 codifies the definition of qualified appraisals and appraisers and is effective generally for appraisals prepared with respect to returns or submissions filed after date id sec e as petitioner’s return was filed after date the amended sec_170 applies however a deduction will not be denied if the failure to meet the requirements of sec_170 is due to reasonable_cause and not willful neglect sec_170 petitioner failed to provide evidence of any appraisal of her timeshare petitioner testified that she never received an appraisal from westgate upon the purchase of her timeshare in regulations issued before the addition of sec_170 required the qualified_appraisal to be made not earlier than days before the date of contribution and before the due_date of the original return plus extensions on which the contribution is first claimed or in the case of an amended_return the filing_date sec_1_170a-13 income_tax regs on date the internal_revenue_service issued transitional guidance to provide a safe_harbor for taxpayers in conjunction with new sec_170 notice_2006_96 2006_2_cb_902 the transitional guidance provides that the requirements of sec_1_170a-13 income_tax regs that are consistent with sec_170 still apply including the time limits id regardless of whether she received an appraisal from westgate in petitioner never obtained a qualified_appraisal of her timeshare in conjunction with her contribution to tracets see sec_170 moreover petitioner did not offer any reason for her failure to obtain a qualified_appraisal therefore petitioner has not proved that her failure to meet the requirements of sec_170 was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s denial of petitioner’s claimed deduction for a noncash charitable_contribution of dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude they are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
